Exhibit 10.6

 

THE REGISTERED HOLDER OF THIS PURCHASE OPTION BY ITS ACCEPTANCE HEREOF AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE OPTION EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE OPTION AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE OPTION OR CAUSE
IT TO BE THE SUBJECT OF ANY HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL
TRANSACTION THAT WOULD RESULT IN THE EFFECTIVE ECONOMIC DISPOSITION OF THE
PURCHASE OPTION BY ANY PERSON FOR A PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING
THE EFFECTIVE DATE (AS DEFINED HEREIN) TO ANYONE OTHER THAN TO (I) MAXIM GROUP
LLC (“MAXIM”) OR AN UNDERWRITER OR SELECTED DEALER PARTICIPATING IN THE OFFERING
OR (II) AN OFFICER OR PARTNER OF MAXIM OR OF ANY SUCH UNDERWRITER OR SELECTED
DEALER AND IN ACCORDANCE WITH FINRA RULE 5110(G)(2).

 

THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO THE LATER OF THE CONSUMMATION
BY FELLAZO INC. (“COMPANY”) OF A MERGER, SHARE EXCHANGE, ASSET ACQUISITION,
RECAPITALIZATION, REORGANIZATION OR OTHER SIMILAR BUSINESS COMBINATION
(“BUSINESS COMBINATION”) (AS DESCRIBED MORE FULLY IN THE COMPANY’S REGISTRATION
STATEMENT (DEFINED HEREIN)) AND JULY 24, 2020. VOID AFTER 5:00 P.M. NEW YORK
CITY LOCAL TIME, ON THE EARLIER OF THE LIQUIDATION OF THE COMPANY’S TRUST
ACCOUNT (AS DESCRIBED IN THE REGISTRATION STATEMENT) IF THE COMPANY HAS NOT
COMPLETED A BUSINESS COMBINATION WITHIN THE REQUIRED TIME PERIODS OR JULY 24,
2024.

 

UNIT PURCHASE OPTION FOR THE PURCHASE OF UP TO 287,500 UNITS OF FELLAZO INC.

 

1. Purchase Option.

 

THIS CERTIFIES THAT, in consideration of $100.00 duly paid by or on behalf of
Maxim Group, LLC (“Holder”), as registered owner of this Purchase Option, to
Fellazo Inc. (“Company”), a Cayman Islands exempted company, Holder is entitled,
at any time or from time to time upon the later of the consummation of a
Business Combination or July 24, 2020 (“Commencement Date”), and at or before
5:00 p.m., New York City local time, on the earlier of the liquidation of the
Company’s Trust Account (as described in the Company’s registration statement
(“Registration Statement”) pursuant to which Units are offered for sale to the
public in the Company’s initial public offering (“Offering”)) in the event the
Company has not completed a Business Combination within the required time
periods and July 24, 2024, five years from the effective date (“Effective Date”)
of the Registration Statement (“Expiration Date”), but not thereafter, to
subscribe for, purchase and receive, in whole or in part, up to Two Hundred and
Fifty Thousand (250,000) units (up to Two Hundred And Eighty Seven Thousand Five
Hundred (287,500) units with full exercise of the over-allotment option in the
offering) (“Units”) of the Company, each Unit consisting of one (1) ordinary
share of the Company, no par value (“Ordinary Share(s)”), one (1) redeemable
warrant (“Warrant(s)”), each Warrant entitling the holder thereof to purchase
one-half (1/2) of one Ordinary Share and one (1) right to receive one-tenth
(1/10) of an Ordinary Share upon the consummation of a Business Combination
(“Right(s)”). Each Right is the same as the right included in the units being
registered for sale to the public by way of the Registration Statement (“Public
Rights”). Each Warrant is the same as the whole warrant included in the Units
being registered for sale to the public by way of the Registration Statement
(the “Public Warrants”). If the Expiration Date is a day on which banking
institutions are authorized by law to close, then this Purchase Option may be
exercised on the next succeeding day which is not such a day in accordance with
the terms herein. During the period ending on the Expiration Date, the Company
agrees not to take any action that would terminate the Purchase Option. This
Purchase Option is initially exercisable at $11.00 per Unit so purchased;
provided, however, that upon the occurrence of any of the events specified in
Section 6 hereof, the rights granted by this Purchase Option, including the
exercise price per Unit and the number of Units (and Ordinary Shares, Warrants
and Rights) to be received upon such exercise, shall be adjusted as therein
specified. The term “Exercise Price” shall mean the initial exercise price or
the adjusted exercise price, depending on the context.

 



 

 

 

2. Exercise OF PUrchase option.

 

2.1 Exercise Form. In order to exercise this Purchase Option, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Option and payment of the Exercise Price
for the Units being purchased payable in cash or by certified check or official
bank check. If the subscription rights represented hereby shall not be exercised
at or before 5:00 p.m., New York City local time, on the Expiration Date, this
Purchase Option shall become and be void without further force or effect, and
all rights represented hereby shall cease and expire.

 

2.2 Legend. Each certificate for the securities purchased under this Purchase
Option shall bear a legend as follows, unless such securities have been
registered under the Securities Act of 1933, as amended (“Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (“Act”) or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law.”

 

2.3 Cashless Exercise.

 

2.3.1 Determination of Amount. In lieu of the payment of the Exercise Price
multiplied by the number of Units for which this Purchase Option is exercisable
(and in lieu of being entitled to receive Ordinary Shares and Warrants) in the
manner required by Section 2.1, and subject to Section 6.1 hereof, the Holder
shall have the right (but not the obligation) to convert any exercisable but
unexercised portion of this Purchase Option into Units (“Cashless Exercise
Right”) as follows: upon exercise of the Cashless Exercise Right, the Company
shall deliver to the Holder (without payment by the Holder of any of the
Exercise Price in cash) that number of Units (or that number of Ordinary Shares,
Warrants and Rights comprising that number of Units) equal to the number of
Units to be exercised multiplied by the quotient obtained by dividing (x) the
“Value” (as defined below) of the portion of the Purchase Option being converted
by (y) the Current Market Value (as defined below). The “Value” of the portion
of the Purchase Option being converted shall equal the remainder derived from
subtracting (a) (i) the Exercise Price multiplied by (ii) the number of Units
underlying the portion of this Purchase Option being converted from (b) the
Current Market Value of a Unit multiplied by the number of Units underlying the
portion of the Purchase Option being converted. As used herein, the term
“Current Market Value” per Unit at any date means: (A) in the event that the
Units, Ordinary Shares, Public Warrants, and Public Rights are still trading,
(i) if the Units are listed on a national securities exchange or quoted on the
OTC Bulletin Board (or successor exchange), the average reported last sale price
of the Units in the principal trading market for the Units as reported by the
exchange, Nasdaq or the Financial Industry Regulatory Authority (“FINRA”), as
the case may be, for the three trading days preceding the date in question; or
(ii) if the Units are not listed on a national securities exchange or quoted on
the OTC Bulletin Board (or successor exchange), but is traded in the residual
over-the-counter market, the average reported last sale price for Units for the
three trading days preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; (B) in
the event that the Units are not still trading but the Ordinary Shares, Public
Warrants, and Public Rights underlying the Units are still trading, the
aggregate of (i) the product of (x) the Current Market Price of the Ordinary
Share and (y) the number of the Ordinary Shares underlying one Unit (which shall
include the portion of an Ordinary Share the holder of a Unit would
automatically receive in connection with the Right included in each such Unit),
plus (ii) the product of (x) the Current Market Price of the Public Warrants and
(y) the number of Warrants included in one Unit; or (C) in the event that
neither the Units nor the Public Warrants are still trading, the aggregate of
(i) the product of (x) the Current Market Price of the Ordinary Shares and (y)
the number of the Ordinary Shares underlying one Unit (which shall include the
portion of an Ordinary Share the holder of a Unit would automatically receive in
connection with the Right included in each such Unit), plus (ii) the remainder
derived from subtracting (x) the exercise price of the Warrants multiplied by
the number of Ordinary Shares issuable upon exercise of the Warrants underlying
one Unit from (y) the product of (aa) the Current Market Price of the Ordinary
Shares multiplied by (bb) the number of Ordinary Shares underlying the Warrants
included in each such Unit. The “Current Market Price” shall mean (i) if the
Ordinary Shares (or Public Warrants, as the case may be) are listed on a
national securities exchange or quoted on the OTC Bulletin Board (or successor
exchange), the average reported last sale price of the Ordinary Shares (or
Public Warrants) in the principal trading market for the Ordinary Share (or
Public Warrants) as reported by the exchange, Nasdaq or FINRA, as the case may
be, for the three trading days preceding the date in question; (ii) if the
Ordinary Shares (or Public Warrants) are not listed on a national securities
exchange or quoted on the OTC Bulletin Board (or successor exchange), but are
traded in the residual over-the-counter market, the average reported last sale
price for the Ordinary Share (or Public Warrants) on for the three (3) trading
days preceding the date in question for which such quotations are reported by
the Pink Sheets, LLC or similar publisher of such quotations; and (iii) if the
fair market value of the Ordinary Share cannot be determined pursuant to clause
(i) or (ii) above, such price as the Board of Directors of the Company shall
determine, in good faith. In the event the Public Warrants have expired and are
no longer exercisable, no “Value” shall be attributed to Warrants underlying
this Purchase Options.

 



2

 

 

2.3.2 Mechanics of Cashless Exercise. The Cashless Exercise Right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Purchase Option with
the duly executed exercise form attached hereto with the cashless exercise
section completed to the Company, exercising the Cashless Exercise Right and
specifying the total number of Units the Holder will purchase pursuant to such
Cashless Exercise Right

 

2.4 No Obligation to Net Cash Settle. Notwithstanding anything to the contrary
contained in this Purchase Option, in no event will the Company be required to
net cash settle the exercise of the Purchase Option or Warrants underlying the
Purchase Option. The holder of the Purchase Option and Warrants underlying the
Purchase Option will not be entitled to exercise the Purchase Option or the
Warrants underlying such Purchase Option unless it exercises such Purchase
Option pursuant to the Cashless Exercise Right or a registration statement is
effective, or an exemption from the registration requirements is available at
such time and, if the holder is not able to exercise the Purchase Option or
underlying Warrants, the Purchase Option and/or the underlying Warrants, as
applicable, will expire worthless.

  

3. Transfer of purchase option.

 

3.1 General Restrictions. The registered Holder of this Purchase Option, by its
acceptance hereof, agrees that it will not sell, transfer, assign, pledge or
hypothecate this Purchase Option (or the Ordinary Shares and Warrants underlying
this Purchase Option), or cause the Purchase Option (or the Ordinary Shares and
Warrants underlying this Purchase Option) to be the subject of any hedging,
short sale, derivative, put, or call transaction that would result in the
effective economic disposition of the Purchase Option by any person, for a
period of 180 days (pursuant to Rule 5110(g)(1) of the Conduct Rules of FINRA)
following the Effective Date to anyone other than (i) Maxim or an underwriter or
selected dealer in connection with the Offering, or (ii) a bona fide officer or
partner of Maxim or of any such underwriter or selected dealer. On and after the
181st day following the Effective Date, transfers to others may be made subject
to compliance with or exemptions from applicable securities laws. In order to
make any permitted assignment, the Holder must deliver to the Company the
assignment form attached hereto duly executed and completed, together with the
Purchase Option and payment of all transfer taxes, if any, payable in connection
therewith. The Company shall within 5 business days transfer this Purchase
Option on the books of the Company and shall execute and deliver a new Purchase
Option of like tenor to the appropriate assignee(s) expressly evidencing the
right to purchase the aggregate number of Units purchasable hereunder or such
portion of such number as shall be contemplated by any such assignment.

 

3.2 Restrictions Imposed by the Act. The securities evidenced by this Purchase
Option shall not be transferred unless and until (i) the Company has received
the opinion of counsel for the Holder that the securities may be transferred
pursuant to an exemption from registration under the Act and applicable state
securities laws, the availability of which is established to the reasonable
satisfaction of the Company (the Company hereby agreeing that the opinion of
Loeb & Loeb LLP shall be deemed satisfactory evidence of the availability of an
exemption), or (ii) a registration statement or a post-effective amendment to
the Registration Statement relating to such securities has been filed by the
Company and declared effective by the Securities and Exchange Commission (the
“Commission”) and compliance with applicable state securities law has been
established.

 

4. New Purchase Option to be Issued.

 

4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Option may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Option for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
(except to the extent that the Holder elects to exercise this Purchase Option by
means of a cashless exercise as provided in Section 2.3 above) and/or transfer
tax, the Company shall cause to be delivered to the Holder without charge a new
Purchase Option of like tenor to this Purchase Option in the name of the Holder
evidencing the right of the Holder to purchase the number of Units purchasable
hereunder as to which this Purchase Option has not been exercised or assigned

 



3

 

 

4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Purchase Option and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Option of like tenor and date. Any such
new Purchase Option executed and delivered as a result of such loss, theft,
mutilation or destruction shall constitute a substitute contractual obligation
on the part of the Company.

 

5. REGISTRATION RIGHTS.

 

5.1 Demand Registration.

 

5.1.1 Grant of Right. The Company, upon written demand (“Initial Demand Notice”)
of the Holder(s) of at least 51% of the Purchase Option and/or the underlying
Units and/or the underlying securities (“Majority Holders”), agrees to use its
best efforts to register (the “Demand Registration”) under the Act on one
occasion, all or any portion of the (i) Purchase Option requested by the
Majority Holders in the Initial Demand Notice and all of the securities
underlying such Purchase Option, including the Units, Ordinary Shares, Warrants,
Rights and the Ordinary Shares underlying the Warrants and Rights and (ii) the
securities issued to the Holder prior to or concurrently with the Offering and
all the securities underlying such securities (collectively, the “Registrable
Securities”). On such occasion, the Company will use its best efforts to file a
registration statement or a post-effective amendment to the Registration
Statement covering the Registrable Securities as expeditiously as possible
within sixty (60) days after receipt of the Initial Demand Notice and use its
best efforts to have such registration statement or post-effective amendment
declared effective as soon as possible thereafter. The demand for registration
may be made at any time during a period of four and one-half years beginning 180
days after the Effective Date. The Initial Demand Notice shall specify the
number of shares of Registrable Securities proposed to be sold and the intended
method(s) of distribution thereof. The Company will notify all holders of the
Purchase Option and/or Registrable Securities of the demand within ten days from
the date of the receipt of any such Initial Demand Notice. Each holder of
Registrable Securities who wishes to include all or a portion of such holder’s
Registrable Securities in the Demand Registration (each such holder including
shares of Registrable Securities in such registration, a “Demanding Holder”)
shall so notify the Company within fifteen (15) days after the receipt by the
holder of the notice from the Company. Upon any such request, the Demanding
Holders shall be entitled to have their Registrable Securities included in the
Demand Registration, subject to Section 5.1.4. The Company shall not be required
to effect more than one (1) Demand Registrations under this Section 5.1 in
respect of all Registrable Securities.

  

5.1.2 Effective Registration. Notwithstanding Section 5.1.5, a registration will
not count as a Demand Registration until the registration statement filed with
the Commission, with respect to such Demand Registration, has been declared
effective and the Company has complied with all of its obligations under this
Purchase Option with respect thereto.

 

5.1.3 Underwritten Offering. If the Majority Holders so elect and such holders
so advise the Company as part of the Initial Demand Notice, the offering of such
Registrable Securities pursuant to such Demand Registration shall be in the form
of an underwritten offering. In such event, the right of any holder to include
its Registrable Securities in such registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Majority
Holders.

 



4

 

 

5.1.4 Reduction of Offering. If the managing underwriter or underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other shareholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of shares that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders (pro rata in accordance with the number of
shares that each such person has requested be included in such registration,
regardless of the number of shares held by each such person (such proportion is
referred to herein as “Pro Rata”)) that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Ordinary Shares
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (i)
and (ii), the Ordinary Shares or other securities registrable pursuant to the
terms of the Registration Rights Agreement between the Company and the initial
investors in the Company and Maxim, dated as of July 24, 2019 (the “Registration
Rights Agreement” and such registrable securities, the “Investor Securities”) as
to which “piggy-back” registration has been requested by the holders thereof,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), and (iii), the Ordinary Shares or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons and
that can be sold without exceeding the Maximum Number of Shares.

 

5.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the underwriter or underwriters of their request to
withdraw prior to the effectiveness of the registration statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then the Company does not have to continue its obligations under
Section 5.1, provided that, any such withdrawal will not count as the Demand
Registration if the Demanding Holders pay all of the Company’s out-of-pocket
expenses, with respect to such withdrawn registration.

 

5.1.6 Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the expenses of one legal
counsel selected by the Holders to represent them in connection with the sale of
the Registrable Securities, but the Holders shall pay any and all underwriting
commissions. The Company agrees to use its reasonable best efforts to qualify or
register the Registrable Securities in such states as are reasonably requested
by the Majority Holder(s); provided, however, that in no event shall the Company
be required to register the Registrable Securities in a state in which such
registration would cause (i) the Company to be obligated to qualify to do
business in such state, or would subject the Company to taxation as a foreign
corporation doing business in such jurisdiction or (ii) the principal
shareholders of the Company to be obligated to escrow their shares of capital
stock of the Company. The Company shall use its best efforts to cause any
registration statement or post-effective amendment filed pursuant to the demand
rights granted under Section 5.1.1 to remain effective for a period of nine
consecutive months from the effective date of such registration statement or
post-effective amendment.

  

5.2 Piggy-Back Registration.

 

5.2.1 Piggy-Back Rights. If at any time during the seven year period commencing
on the Effective Date the Company proposes to file a registration statement
under the Act with respect to an offering of equity securities, or securities or
other obligations exercisable or exchangeable for, or convertible into, equity
securities, by the Company for its own account or for shareholders of the
Company for their account (or by the Company and by shareholders of the Company
including, without limitation, pursuant to Section 5.1), other than a
registration statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to the holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing underwriter or underwriters, if any, of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
holders may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”). The Company shall cause such Registrable
Securities to be included in such registration and shall use its best efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an underwriter or
underwriters shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such Piggy-Back Registration.

 



5

 

 

5.2.2 Reduction of Offering. If the managing underwriter or underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Ordinary Shares which the Company desires to sell, taken
together with Ordinary Shares, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the holders of Registrable Securities hereunder, the Registrable Securities as
to which registration has been requested under this Section 5.2, and the
Ordinary Shares, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other shareholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

 

(a) If the registration is undertaken for the Company’s account: (A) first,
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), the Ordinary Shares or other securities, if any, comprised of
Registrable Securities and Investor Securities, as to which registration has
been requested pursuant to the applicable written contractual piggy-back
registration rights of such security holders, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares; and (C) third, to the extent that the
Maximum Number of shares has not been reached under the foregoing clauses (A)
and (B), the Ordinary Shares or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such persons and that can be
sold without exceeding the Maximum Number of Shares;

 

(b) If the registration is a “demand” registration undertaken at the demand of
holders of Investor Securities, (A) first, the Ordinary Shares or other
securities for the account of the demanding persons, Pro Rata, that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(A), the Ordinary Shares or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (C) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Registrable Securities, Pro Rata,
as to which registration has been requested pursuant to the terms hereof, that
can be sold without exceeding the Maximum Number of Shares; and (D) fourth, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the Ordinary Shares or other securities for
the account of other persons that the Company is obligated to register pursuant
to written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares; and

 

 

(c) If the registration is a “demand” registration undertaken at the demand of
persons other than either the holders of Registrable Securities or of Investor
Securities, (A) first, the Ordinary Shares or other securities for the account
of the demanding persons that can be sold without exceeding the Maximum Number
of Shares; (B) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (A), the Ordinary Shares or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (C) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A) and (B),
collectively the Ordinary Shares or other securities comprised of Registrable
Securities and Investor Securities, Pro Rata, as to which registration has been
requested pursuant to the terms hereof and of the Registration Rights Agreement,
as applicable, that can be sold without exceeding the Maximum Number of Shares;
and (D) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A), (B) and (C), the Ordinary Shares or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares.

 



6

 

 

5.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the registration statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the registration statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 5.2.4.

 

5.2.4 Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the expenses of one legal
counsel selected by the Holders to represent them in connection with the sale of
the Registrable Securities but the Holders shall pay any and all underwriting
commissions related to the Registrable Securities. In the event of such a
proposed registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than fifteen days written notice prior to
the proposed date of filing of such registration statement. Such notice to the
Holders shall continue to be given for each applicable registration statement
filed (during the period in which the Purchase Option is exercisable) by the
Company until such time as all of the Registrable Securities have been
registered and sold. The Holders of the Registrable Securities shall exercise
the “piggy-back” rights provided for herein by giving written notice within ten
days of the receipt of the Company’s notice of its intention to file a
registration statement. The Company shall use its best efforts to cause any
registration statement filed pursuant to the above “piggyback” rights to remain
effective for at least nine months from the date that the Holders of the
Registrable Securities are first given the opportunity to sell all of such
securities.

 

5.3 General Terms.

 

5.3.1 Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Act or Section 20(a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against litigation,
commenced or threatened, or any claim whatsoever whether arising out of any
action between the underwriter and the Company or between the underwriter and
any third party or otherwise) to which any of them may become subject under the
Act, the Exchange Act or otherwise, arising from such registration statement but
only to the same extent and with the same effect as the provisions pursuant to
which the Company has agreed to indemnify the underwriters contained in Section
5 of the Underwriting Agreement between the Company, Maxim and the other
underwriters named therein dated the Effective Date (“Underwriting Agreement”).
The Holder(s) of the Registrable Securities to be sold pursuant to such
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and each person,
if any, who controls the Company within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which they may become subject under the Act, the Exchange Act or
otherwise, arising from information furnished by or on behalf of such Holders,
or their successors or assigns for specific inclusion in such registration
statement or arising from any omission or the alleged omission to state a
material fact required to be stated therein or necessary to make the statement
contained therein not misleading in connection with the registration of the
Registrable Securities, to the same extent and with the same effect as the
provisions contained in Section 5 of the Underwriting Agreement pursuant to
which the underwriters have agreed to indemnify the Company.

 

5.3.2 Exercise of Purchase Option. Nothing contained in this Purchase Option
shall be construed as requiring the Holder(s) to exercise their Purchase Option
or Warrants underlying such Purchase Option prior to or after the initial filing
of any registration statement or the effectiveness thereof. 

 



7

 

 

5.3.3 Documents Delivered to Holders. The Company shall furnish Maxim, for as
long as it is a Holder, as representative of the Holders participating in any of
the foregoing offerings, a signed counterpart, addressed to the participating
Holders, of (i) an opinion of counsel to the Company, dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a “cold comfort” letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent public accountants
who have issued a report on the Company’s financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities. The Company shall
also deliver promptly to Maxim, as representative of the Holders participating
in the offering, the correspondence and memoranda described below and copies of
all correspondence between the Commission and the Company, its counsel or
auditors and all memoranda relating to discussions with the Commission or its
staff with respect to the registration statement and permit Maxim, as
representative of the Holders, to do such investigation, upon reasonable advance
notice, with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary to comply with
applicable securities laws or rules of FINRA. Such investigation shall include
access to books, records and properties and opportunities to discuss the
business of the Company with its officers and independent auditors, all to such
reasonable extent and at such reasonable times and as often as Maxim, as
representative of the Holders, shall reasonably request. The Company shall not
be required to disclose any confidential information or other records to Maxim,
as representative of the Holders, or to any other person, until and unless such
persons shall have entered into reasonable confidentiality agreements (in form
and substance reasonably satisfactory to the Company), with the Company with
respect thereto.

 

5.3.4 Underwriting Agreement. The Company shall enter into an underwriting
agreement with the managing underwriter(s), if any, selected by any Holders
whose Registrable Securities are being registered pursuant to this Section 5,
which managing underwriter shall be reasonably acceptable to the Company. Such
agreement shall be reasonably satisfactory in form and substance to the Company,
each Holder and such managing underwriters, and shall contain such
representations, warranties and covenants by the Company and such other terms as
are customarily contained in agreements of that type used by the managing
underwriter. The Holders shall be parties to any underwriting agreement relating
to an underwritten sale of their Registrable Securities and may, at their
option, require that any or all the representations, warranties and covenants of
the Company to or for the benefit of such underwriters shall also be made to and
for the benefit of such Holders. Such Holders shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters except as they may relate to such Holders and their intended
methods of distribution. Such Holders, however, shall agree to such covenants
and indemnification and contribution obligations for selling shareholders as are
customarily contained in agreements of that type used by the managing
underwriter. Further, such Holders shall execute appropriate custody agreements
and otherwise cooperate fully in the preparation of the registration statement
and other documents relating to any offering in which they include securities
pursuant to this Section 5. Each Holder shall also furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities.

 

5.3.5 Rule 144 Sale. Notwithstanding anything contained in this Section 5 to the
contrary, the Company shall have no obligation pursuant to Sections 5.1 or 5.2
to use its best efforts to obtain the registration of Registrable Securities
held by any Holder (i) where such Holder would then be entitled to sell under
Rule 144 within any three-month period (or such other period prescribed under
Rule 144 as may be provided by amendment thereof) all of the Registrable
Securities then held by such Holder, or (ii) where the number of Registrable
Securities held by such Holder is within the volume limitations under paragraph
(e) of Rule 144 (calculated as if such Holder were an affiliate within the
meaning of Rule 144).

 

5.3.6 Supplemental Prospectus. Each Holder agrees, that upon receipt of any
notice from the Company of the happening of any event as a result of which the
prospectus included in the registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder’s
receipt of the copies of a supplemental or amended prospectus, and, if so
desired by the Company, such Holder shall deliver to the Company (at the expense
of the Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

  



8

 

 

6. ADJUSTMENTS.

 

6.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of Units underlying the Purchase Option shall be subject to
adjustment from time to time as hereinafter set forth:

 

6.1.1 Stock Dividends - Split-Ups. If after the date hereof, and subject to the
provisions of Section 6.3 below, the number of outstanding Ordinary Shares is
increased by a stock dividend payable in Ordinary Shares or by a split-up of
Ordinary Shares or other similar event, then, on the effective date thereof, the
number of Ordinary Shares underlying each of the Units purchasable hereunder
shall be increased in proportion to such increase in outstanding shares. In such
case, the number of Ordinary Shares, and the exercise price applicable thereto,
underlying the Warrants underlying each of the Units purchasable hereunder shall
be adjusted in accordance with the terms of the Warrants.

 

6.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.3, the number of outstanding Ordinary Shares is
decreased by a consolidation, combination or reclassification of Ordinary Shares
or other similar event, then, on the effective date thereof, the number of
Ordinary Shares underlying each of the Units purchasable hereunder shall be
decreased in proportion to such decrease in outstanding shares and the Exercise
Price shall be proportionately increased. In such case, the number of Ordinary
Shares, and the exercise price applicable thereto, underlying the Warrants
underlying each of the Units purchasable hereunder shall be adjusted in
accordance with the terms of the Warrants.

 

6.1.3 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Ordinary Shares other than
a change covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par
value of such Ordinary Shares, or in the case of any merger or consolidation of
the Company with or into another company (other than a consolidation or merger
in which the Company is the continuing entity and that does not result in any
reclassification or reorganization of the outstanding Ordinary Shares), or in
the case of any sale or conveyance to another company or entity of the property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the Holder of this Purchase Option shall have
the right thereafter (until the expiration of the right of exercise of this
Purchase Option) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares or other securities or property (including cash) receivable
upon such reclassification, reorganization, merger or consolidation, or upon a
dissolution following any such sale or transfer, by a Holder of the number of
Ordinary Shares of the Company obtainable upon exercise of this Purchase Option
and the underlying Warrants immediately prior to such event; and if any
reclassification also results in a change in Ordinary Shares covered by Section
6.1.1 or 6.1.2, then such adjustment shall be made pursuant to Sections 6.1.1,
6.1.2 and this Section 6.1.3. The provisions of this Section 6.1.3 shall
similarly apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.

 

6.1.4 Changes in Form of Purchase Option. This form of Purchase Option need not
be changed because of any change pursuant to this Section, and a Purchase Option
issued after such change may state the same Exercise Price and the same number
of Units as are stated in the Purchase Option as initially issued. The
acceptance by any Holder of the issuance of a new Purchase Option reflecting a
required or permissive change shall not be deemed to waive any rights to an
adjustment occurring after the Commencement Date or the computation thereof.

 

6.2 Substitute Purchase Option. In case of any consolidation of the Company
with, or merger of the Company with, or merger of the Company into, another
entity (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Ordinary Shares), the entity
formed by such consolidation or merger shall execute and deliver to the Holder a
supplemental Purchase Option providing that the holder of each Purchase Option
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Option) to receive, upon exercise of such
Purchase Option, the kind and amount of shares and other securities and property
receivable upon such consolidation or merger, by a holder of the number of
Ordinary Shares of the Company for which such Purchase Option might have been
exercised immediately prior to such consolidation, merger, sale or transfer.
Such supplemental Purchase Option shall provide for adjustments which shall be
identical to the adjustments provided in Section 6. The above provision of this
Section shall similarly apply to successive consolidations or mergers.

 



9

 

 

6.3 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Ordinary Shares or Warrants upon
the exercise of the Purchase Option, nor shall it be required to issue scrip or
pay cash in lieu of any fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction up or
down to the nearest whole number of Warrants, Ordinary Shares or other
securities, properties or rights.

   

7. RESERVATION AND LISTING. The Company shall at all times reserve and keep
available out of its authorized but unissued Ordinary Shares, solely for the
purpose of issuance upon exercise of the Purchase Option (including the Ordinary
Shares underlying the Rights) or the Warrants, such number of Ordinary Shares or
other securities, properties or rights as shall be issuable upon the exercise
thereof. The Company covenants and agrees that, upon exercise of the Purchase
Option and payment of the Exercise Price therefor, all Ordinary Shares and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid and non-assessable and not subject to preemptive rights of any shareholder.
The Company further covenants and agrees that upon exercise of the Warrants
underlying the Purchase Option and payment of the respective Warrant exercise
price therefor, all Ordinary Shares and other securities issuable upon such
exercise shall be duly and validly issued, fully paid and non-assessable and not
subject to preemptive rights of any shareholders. As long as the Purchase Option
shall be outstanding, the Company shall use its best efforts to cause all (i)
Units and Ordinary Shares issuable upon exercise of the Purchase Option, (ii)
Warrants issuable upon exercise of the Purchase Option, (iii) Ordinary Shares
issuable upon exercise of the Warrants included in the Units issuable upon
exercise of the Purchase Option, (iv) Rights issuable upon exercise of the
Purchase Option and (v) Ordinary Shares underlying the Rights included in the
Units issuable upon exercise of the Purchase Option to be listed and/or quoted
(subject to official notice of issuance) on all securities exchanges (or, if
applicable, on the OTC Bulletin Board or OTC Markets Group, Inc. or any
successor trading market) on which the Ordinary Shares or the Public Warrants
may then be listed and/or quoted.

 

8. CERTAIN NOTICE REQUIREMENTS.

 

8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent as a shareholders for
the election of directors or any other matter, or as having any rights
whatsoever as a shareholders of the Company. If, however, at any time prior to
the expiration of the Purchase Option and its exercise, any of the events
described in Section 8.2 shall occur, then, in each such event, the Company
shall give written notice of such event at least fifteen days prior to the date
fixed as a record date or the date of closing the transfer books for the
determination of the shareholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale. Such notice shall
specify such record date or the date of the closing of the transfer books, as
the case may be. Notwithstanding the foregoing, the Company shall deliver to
each Holder a copy of each notice given to the other shareholders of the Company
at the same time and in the same manner that such notice is given to the
shareholders.

 

8.2 Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its Ordinary Shares for the
purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of retained earnings, as indicated by the accounting treatment of such
dividend or distribution on the books of the Company, or (ii) the Company shall
offer to all the holders of its Ordinary Shares any additional shares of capital
stock of the Company or securities convertible into or exchangeable for shares
of capital stock of the Company, or any option, right or warrant to subscribe
therefor, or (iii) a dissolution, liquidation or winding up of the Company
(other than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business shall be proposed.

 

8.3 Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Executive Officer.

 



10

 

 

8.4 Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase Option,
to the address of such Holder as shown on the books of the Company, or (ii) if
to the Company, to the following address or to such other address as the Company
may designate by notice to the Holders:

 

Fellazo Inc.

Jinshan Building East, Unit 1903

568 Jinshan West Road

Yong Kang City, Zhejiang Province, China 321300

Tel: +86 0579-89265975

Attn: Nicholas Ting Lun Wong

 

9. MISCELLANEOUS.

 

9.1 Amendment The Company and Maxim, for as long as it is a Holder, may from
time to time supplement or amend this Purchase Option without the approval of
any of the Holders in order to cure any ambiguity, to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provisions herein, or to make any other provisions in regard to matters or
questions arising hereunder that the Company and Maxim may deem necessary or
desirable and that the Company and Maxim deem shall not adversely affect the
interest of the Holders. All other modifications or amendments shall require the
written consent of and be signed by the party against whom enforcement of the
modification or amendment is sought.

 

9.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.

 

9.3 Entire Agreement. This Purchase Option (together with the other agreements
and documents being delivered pursuant to or in connection with this Purchase
Option) constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4 Binding Effect. This Purchase Option shall inure solely to the benefit of
and shall be binding upon the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Option or any
provisions herein contained.

 

9.5 Governing Law; Submission to Jurisdiction. This Purchase Option shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflict of laws principles thereof. Each
of the Holder and the Company hereby agrees that any action, proceeding or claim
against it arising out of, or relating in any way to this Purchase Option shall
be brought and enforced in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the Holder and the Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8.4 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys' fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefore.

 

9.6 Waiver, Etc. The failure of the Company or the Holder to at any time enforce
any of the provisions of this Purchase Option shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Purchase Option or any provision hereof or the right of the Company or any
Holder to thereafter enforce each and every provision of this Purchase Option.
No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Purchase Option shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non- fulfillment shall be construed or deemed to be a waiver
of any other or subsequent breach or non-compliance.

 

9.7 Execution in Counterparts. This Purchase Option may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

9.8 Exchange Agreement. As a condition of the Holder’s receipt and acceptance of
this Purchase Option, Holder agrees that, at any time prior to the complete
exercise of this Purchase Option by Holder, if the Company and Maxim enter into
an agreement (“Exchange Agreement”) pursuant to which they agree that all
outstanding Purchase Options will be exchanged for securities or cash or a
combination of both, then Holder shall agree to such exchange and become a party
to the Exchange Agreement.

 

 

[Signature Page Follows]

 

11

 

 

IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the 29th day of July, 2019.

 

  FELLAZO INC.       By:  /s/ Nicholas Ting Lun Wong     Name: Nicholas Ting Lun
Wong     Title: Chief Executive Officer

  

12

 

 

Form to be used to exercise Purchase Option

 

Fellazo Inc.

Jinshan Building East, Unit 1903

568 Jinshan West Road

Yong Kang City, Zhejiang Province, China 321300

 

Date: [●], 2019

 

The undersigned hereby elects irrevocably to exercise all or a portion of the
within Purchase Option and to purchase ____ Units of Fellazo Inc. and hereby
makes payment of $____________ (at the rate of $_________ per Unit) in payment
of the Exercise Price pursuant thereto. Please issue the securities as to which
this Purchase Option is exercised in accordance with the instructions given
below.

 

Or

 

The undersigned hereby elects irrevocably to convert its right to purchase
_________ Units purchasable under the within Purchase Option by surrender of the
unexercised portion of the attached Purchase Option (with a “Value” based of
$_______ based on a “Market Price” of $_______). Please issue the securities
comprising the Units as to which this Purchase Option is exercised in accordance
with the instructions given below.

 

________________________

 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the purchase option in every particular, without
alteration or enlargement or any change whatever

 

Signature(s) Guaranteed:

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15).

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name

  (Print in Block Letters)

 

Address

 

13

 

 

Form to be used to assign Purchase Option:

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Purchase Option):

FOR VALUE RECEIVED,______________________________________________ does hereby
sell, assign and transfer unto___________________________________________ the
right to purchase __________ Units of Fellazo Inc. (“Company”) evidenced by the
within Purchase Option and does hereby authorize the Company to transfer such
right on the books of the Company.

 

Dated:___________________, 2019

        Signature                 NOTICE: The signature to this assignment must
correspond with the name as written upon the face of the purchase option in
every particular, without alteration or enlargement or any change whatever.    
   

Signature(s) Guaranteed:



Signature(s) Guaranteed:

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15).

 

 

 

14

 



 

 

